Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claim 1 and all dependent claims allowed.
The following is an examiner’s statement of reasons for allowance:
The art of record fails to render obvious the claimed combination of: “A loader working device, comprising: a front frame, wherein a front end of the front frame is provided with a support; an accessory; an accessory lifting mechanism connected between the accessory and the front frame, wherein the accessory lifting mechanism is symmetrical left and right about a central plane, and wherein the accessory lifting mechanism comprises: a movable arm on each of a left side and a right side of the accessory lifting mechanism, wherein a movable arm beam is fixedly connected between the movable arms; and a movable arm oil cylinder on each of the left side and the right side of the accessory lifting mechanism, wherein one end of the movable arm oil cylinder is hinged to a point A on one of the movable arms, and wherein another end of the movable arm oil cylinder is hinged to a point B on the front frame; an accessory overturning mechanism connected between the accessory and the front frame; a front link rod, wherein a front end of the front link rod is hinged to a point C on the support, and wherein a rear end of the front link rod is hinged to a point D on one of the movable arms; and a rear link rod, wherein an upper end of the rear link rod is hinged to a point E at the rear end of Claim 1 specifically:
the structural and operative relationship between the front frame, support, accessory, accessory lifting mechanism, left movable arm, right movable arm, left movable arm oil cylinder, right movable arm oil cylinder, hinge point A, hinge point B, accessory overturning mechanism, front link rod, hinge point C, hinge point D, rear link rod, hinge point E, and hinge point F.  Particularly as it relates to the connections between front frame, support, movable arms, movable arm oil cylinders, accessory overturning mechanism, front link rod, and rear link rod and their positions relative to each other.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prior art documents: US 2753060 A, US 2790256 A, US 2817448 .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN P TIGHE whose telephone number is 571-272-4872.  The Examiner can normally be reached on Monday - Thursday, 7:00-5:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRENDAN P TIGHE/Examiner, Art Unit 3652                                                                                                                                                                                                        
/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652